Citation Nr: 0006660	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97- 23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral knee disorder which can 
be related to his period of service.

2.  By rating decision dated March 1975, the RO denied 
service connection for a low back disorder.

3.  The evidence which has been presented or secured since 
the March 1975 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a bilateral knee disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The March 1975 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).

3.  Evidence received since the March 1975 rating decision 
denying service connection for a low back disorder is not new 
and material evidence, and the appellant's claim for service 
connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In addition, where a veteran has served for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and degenerative joint disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The veteran's service medical records included the January 
1971 entrance examination which noted no knee disorder or 
disability.  He was treated for superficial abrasions to the 
right knee in June 1973.  The service medical records are 
otherwise silent as to any knee complaint or finding.

Post-service records include a VA examination report of March 
1975 which was negative for any complaint or finding, to 
include x-ray findings, with regard to the knees.  The first 
indication in the VA medical records is a notation of April 
1981 of left knee pain following an injury which was later 
noted to be resolved.  Thereafter, there are notations in the 
veteran's post-service VA and private medical records of knee 
pain in 1982, 1985, 1986, 1989, 1990, 1991, and currently.  
The veteran also apparently fractured his left fibula in a 
pedestrian/auto accident in 1989 which resulted in some knee 
residuals.  Recent diagnoses include degenerative joint 
disease as well as a meniscal tear of the right knee.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence of record does show the 
existence of a current disability, namely degenerative joint 
disease as well as a meniscal tear of the right knee.  Thus, 
one element of the Caluza, supra test for the establishment 
of a well grounded claim has been met.  However, there is no 
evidence that a chronic knee disorder, to include 
degenerative joint disease, was present in service.  The 
service medical records are completely silent as to 
degenerative joint disease or any other chronic knee problem.  
There is one notation dated June 1973, that the veteran was 
treated for abrasions to the right knee following a fall on a 
piece of wood.  This was apparently a superficial acute 
injury which healed with no residuals as no further reference 
to any knee complaint or finding appears in the service 
medical records.  A well grounded claim could also be 
established if the objective evidence of record showed the 
existence of degenerative joint disease, to a compensable 
degree within one year of his separation from service.  
However, the first notations concerning possible degenerative 
joint disease of either knee date from 1982 (VA examination 
report with x-ray of left knee), some 8 years following his 
discharge.  There is no objective evidence indicating the 
existence of degenerative joint disease, to a compensable 
degree by December 1975.  Since no disease or knee injury was 
present in service or to a compensable degree within one year 
of discharge, the requirement of an opinion linking any 
current disability to service has been rendered moot.  
Nonetheless, the Board further finds that the veteran has 
also failed to satisfy the third Caluza requirement; that is, 
there is no clinical or medical evidence of record that his 
current knee disability is related to his prior service.

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for a bilateral knee disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

New and material evidence claim

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 
20.302(a), 20.1103 (1999).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied the veteran's original claim for service 
connection for a back disorder by rating decision dated March 
1975.  The veteran was informed of the rating decision by 
letter dated April 1975.  He did not appeal that decision, 
and it became final.  

The March 1975 rating decision denied service connection for 
several disabilities to include residuals of a low back 
injury.  Evidence of record at the time of the prior final 
denial included the veteran's service medical records and 
report of VA examination conducted in March 1975.  The 
decision noted that the veteran was treated for complaints of 
chronic low back pain in service; however, consultations with 
physiotherapy, internal medicine, psychiatry and neurology 
had resulted in the conclusion that he did not have a low 
back disability but rather a psychophysiological 
musculoskeletal reaction and strong desire to be released 
from the military.  The RO's March 1975 decision also noted 
that there were no residuals detected from his in-service 
back injury on VA examination conducted in March 1975.  Thus, 
the RO denied the veteran's claim on the basis that the 
evidence did not show a chronic back disorder nor was there 
medical evidence of current disability related to his prior 
service.  

The evidence of record compiled after the March 1975 rating 
decision includes VA medical treatment records dated from 
November 1976 to October 1997, VA examination report dated 
June 1982; private medical records from Baptist Medical 
Hospital, dated from 1992 to 1995; and from St. Francis 
Hospital, dated in November 1994; and records received from 
the Social Security Administration (SSA) in June 1998, which 
included two medical evaluation reports from physicians, 
dated August 1995 and February 1996; and the veteran's 
statements and testimony given at a personal hearing held in 
July 1997.  

Initially, the Board finds that the veteran's statements and 
testimony is not new and material evidence as defined in 
38 C.F.R. § 3.156(a).  Rather, this evidence is cumulative or 
redundant of evidence before the RO at the time of the March 
1975 determination.  

Applying VA's definition of new and material evidence in 38 
C.F.R. § 3.156(a), the Board finds that the medical records 
were not of record at the time of the March 1975 
determination.  Furthermore, the Board finds that these 
records are not cumulative or redundant of other evidence of 
record in that they do show medical evidence of current 
disability.  Accordingly, the Board concludes that these 
records are "new" evidence.

The Board, however, does not find that the new evidence is 
material.  While the new medical evidence does show a current 
low back disability; it does not link the veteran's current 
disability to his prior service or the in-service back 
injury.  Thus, the Board does not consider the new evidence 
to be "so significant that it must be considered in order to 
fairly decide the merits of the claim" for service connection 
for a low back disorder.  38 C.F.R. § 3.156(a) (1999).



ORDER

Claim for entitlement to service connection for a bilateral 
knee is denied, and an application to reopen a claim for 
service connection for a low back disorder is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


